Citation Nr: 0919281	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
hypertension.

2.  Entitlement to service connection for a disability 
manifested by numbness of the hands (other than service-
connected carpal tunnel syndrome (CTS)).

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

4.  Entitlement to service connection for a kidney 
disability.

5.  Entitlement to service connection for a disability 
manifested by shortness of breath and chest pain.

6.  Entitlement to service connection for a disability 
manifested by social difficulty, sleep problems and/or an 
inability to concentrate.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a knee disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1987 to March 1997.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from June 2005 and 
April 2006 rating decisions by the Oakland, California 
Department of  Veterans Affairs (VA) Regional Office (RO).  
The Veteran was scheduled for a Travel Board hearing in March 
2009; he failed to report to the hearing.

By a May 2009 statement, the Veteran's representative raised 
claims of entitlement to service connection for impotence and 
to an increased rating for CTS.  These issues have not been 
developed for appellate review; they are referred to the RO 
for appropriate action.

The issues of entitlement to service connection for 
headaches, a knee disability, a disability manifested by 
social difficulty, sleep problems and/or an inability to 
concentrate, and a disability manifested by shortness of 
breath and chest pain are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.




FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's 
hypertension shown to have been manifested by diastolic 
pressures predominantly 120 or more. 

2.  The Veteran is not shown to have a disability manifested 
by numbness of the hands other than his service-connected 
CTS.

3.  The Veteran is not shown to have CFS.

4.  The Veteran is not shown to have a kidney disability; he 
is not shown to have any disability associated with 
glucosuria.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code (Code) 7101 
(2008).

2.  Service connection for a disability manifested by 
numbness of the hands (other than service-connected CTS) is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  Service connection for CFS is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

4.  Service connection for a kidney disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, f5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claims decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the service connection issues decided herein, the 
Veteran was advised of VA's duties to notify and assist in 
the development of his claims in February 2006, prior to the 
initial rating decision in April 2006.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he was 
informed of disability rating and effective date criteria in 
March 2006 and August 2008 letters.  He has had ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.

Regarding the increased rating claim addressed herein, the 
Court recently outlined the notice that is necessary in a 
claim for an increased rating.  Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  The Court held, in essence, that 
the Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  Here, the Veteran was advised of 
VA's duties to notify and assist in the development of his 
claim.  While he did not receive complete notice prior to the 
initial rating decision, a June 2008 letter provided 
essential notice under Vazquez-Flores.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An August 2008 
supplemental statement of the case (SSOC) readjudicated the 
matter after content complying notice was provided.  38 
U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 
542 (2006) (finding that a timing defect can be cured by 
notice followed by readjudication of the claim by the Agency 
of Original Jurisdiction).  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that 
occurred earlier in the process.

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and available 
post-service treatment records.  All evidence constructively 
of record (VA medical records) pertaining to these issues has 
been secured.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  He underwent a VA 
examination for hypertension in 2005.  The Board is satisfied 
that evidentiary development is complete; VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of these claims.

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Hypertensive vascular disease is rated under Code 7101, which 
provides a 60 percent rating when diastolic pressure is 
predominantly 130 or more; a 40 percent rating when diastolic 
pressure is predominantly 120 or more; a 20 percent rating 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more; and a 10 
percent rating when diastolic pressure is predominantly 100 
or more or systolic pressure is 160 or more or as a minimum 
rating with a history of diastolic pressures of 100 or more 
and continuous medication is needed for control.  38 C.F.R. § 
4.104.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Historically, the Veteran had hypertension first diagnosed in 
1988; he was placed on medication and at the time of  
separation from service, his hypertension was controlled on  
medication.  A July 1997 rating decision granted service 
connection for hypertension, rated 20 percent.  

An August 2004 VA outpatient treatment record notes a blood 
pressure reading of 145/87.

In January 2005, the Veteran submitted a claim for increased 
rating. 

A January 2005 VA outpatient treatment record notes a blood 
pressure reading of 146/97.

On June 2005 VA examination, the Veteran reported that he ran 
out of his blood pressure medication several weeks prior; he 
reported that he had been monitoring his blood pressure at 
home, and readings were generally in the 160s/110s range.  On 
examination, the following blood pressure readings were 
recorded: 170/108, 168/110 and 172/98.  The assessment was 
poorly controlled hypertension.

VA outpatient treatment records note a blood pressure reading 
of 161/97 in October 2005.  

In a June 2008 statement, the Veteran reported that on the 
last four occasions that his blood pressure was checked, the 
readings were: 135/105, 131/101, 129/103 and 137/108.

A close review of the record revealed no distinct period 
during which the criteria for the next higher (40 percent) 
rating were met.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  There is no medical evidence, to include in the 
report of VA examination in June 2005, that the Veteran has 
had diastolic pressures predominantly 120 or more at any 
point during the appeal.  Moreover, in June 2008, he reported 
that his most recent diastolic pressures were in the 101-108 
range.  In light of the foregoing, the Board must find that 
the schedular criteria for the next higher (40 percent) 
rating for hypertension are not met.  As there is nothing in 
the record to suggest that the schedular criteria are 
inadequate, or that the disability picture presented by the 
hypertension is somehow exceptional, referral for 
extraschedular consideration is not indicated.  See 38 C.F.R. 
§ 3,321; Thun v. Peake 22 Vet. App. 111 (2008).  The Board 
has considered the evidentiary rule requiring that reasonable 
doubt be resolved in a claimant's favor (38 C.F.R. § 3.102).  
However, as the preponderance of the evidence is against this 
claim, that rule does not apply.  The claim must be denied.

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent (medical) evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss, in detail, every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

A.  Disability Manifested by Numbness of the Hands

Initially, the Board notes that service connection has been 
established for CTS; any hand numbness due to CTS is 
considered part and parcel of that disability and is 
encompassed by the rating assigned for that disability.  
Awarding service connection for numbness of the hands, a 
symptom associated with CTS, would violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14, which mandates 
that "the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Accordingly, service connection for numbness of the hands is 
not warranted.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

(Parenthetically, the Veteran's representative has stated 
that the claim regarding numbness of the hands is really a 
claim for increased rating.  See May 2009 Informal Hearing 
Presentation.  As noted in the Introduction above, the claim 
of entitlement to an increased rating for CTS has not been 
developed for appellate review and is referred to the RO for 
adjudication.)

B.  CFS

The Veteran's STRs are silent as to CFS.  Moreover, there is 
no post-service medical evidence of such disability.  
Accordingly, service connection for CFS is not warranted.  
See Brammer, supra.  The Board finds that no additional 
development, to include a medical examination and/or opinion, 
is warranted based on the facts of this case.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003), the Federal 
Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) contains a 
requirement that the claimant establish that he or she has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  The Board finds that a medical 
opinion is not necessary to decide the claim of service 
connection for CFS as any such opinion would not establish 
the existence of a disease or injury in service to which a 
current CFS disability could be related (or continuity of 
complaints), and therefore could not possibly produce 
evidence of a nexus between current disability and disease or 
injury in service.

In reaching the above conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

C.  Kidney Disability

The Veteran's STRs are silent as to findings related to a 
kidney disability.  Moreover, there is no post-service 
medical evidence of such disability.  (VA treatment records 
dated in 2004 and 2005 note that Fanconi's syndrome had been 
eliminated as a diagnosis.)  Accordingly, service connection 
for a kidney disability is not warranted.  See Brammer, 
supra.  
The Board recognizes that the Veteran had glucosuria 
diagnosed in service.  See March 1996 examination report.  
This was noted to be "NCD" (not considered disqualifying).  
Following service, 2004 to 2005 VA treatment records note a 
diagnosis of familial glucosuria.  Elevated glucose levels in 
the urine represent only a laboratory finding.  January 2005 
VA treatment record notes that the Veteran's glucosuria is 
"of no clinical consequence" and did not require follow up.  
No evidence to the contrary has been submitted.  Therefore, 
glucosuria alone is not a "disability" for VA compensation 
benefits purposes, and not a "service-connectable" disability 
entity.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 20 percent for hypertension is denied.

Service connection for a disability manifested by numbness of 
the hands (other than service-connected CTS) is denied.

Service connection for CFS is denied.

Service connection for a kidney disability is denied.


REMAND

The Veteran maintains that he currently has headaches, a knee 
disability and a disability manifested by social difficulty, 
sleep problems and/or an inability to concentrate that were 
incurred during his military service.  During his military 
service he was seen on several occasions for treatment of a 
knee injury sustained playing football in January 1990.  STRs 
also note the Veteran's complaints of headaches in March 1994 
and March 1996.  In addition, STRs note that the Veteran was 
seen from June 1992 to October 1992 for various psychiatric 
complaints and problems sleeping.  In March 1996 he reported 
a history of problems sleeping.

Following service, a June 2005 VA examination report notes 
the Veteran's complaints of headaches.  The Board finds that 
a VA examination to determine whether any current headache 
disability is related to the Veteran's military service (and 
specifically the complaints of headaches therein) is 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In a February 2006 statement, the Veteran reported knee 
problems and maintained that his knee had never been the same 
since an injury in service.  In this regard, the Board notes 
that the Veteran is competent to report observations of pain.  
The Court has held that credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83(2006).  Therefore, on remand, VA should obtain a medical 
opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon, supra 
(in disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.).

August 2004 and October 2005 VA outpatient treatment records 
note the Veteran's complaints of problems sleeping.  In 
February March 2006 statements, he complained of problems 
concentrating and interacting with others since his military 
service.  The Board finds that a VA examination to determine 
whether he currently has a disability manifested by social 
difficulty, sleep problems and/or an inability to concentrate 
that is related to his military service (and specifically 
similar complaints noted therein) is necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).
Regarding the claim of service connection for a disability 
manifested by chest pain and shortness of breath, the 
Veteran's representative maintains that such disability is 
due to the Veteran's service-connected hypertension.  The 
medical evidence of record shows that the Veteran has current 
complaints of chest pain and shortness of breath.  See June 
2005 VA examination report.  The Board notes that service 
connection may be granted for disability which is proximately 
due to or the result of service-connected disability.  38 
C.F.R. § 3.310(a).  In addition, service connection may be 
established on a secondary basis for a disability which is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the 
Veteran may only be compensated for the degree of disability 
over and above the degree existing prior to the aggravation.  
Id.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The Veteran 
has not been scheduled for a VA examination to determine 
whether he has a disability manifested by chest pain and 
shortness of breath that was caused or aggravated (in light 
of Allen, supra) by his service-connected hypertension.  A VA 
examination to address this medical question is necessary.  
See 38 U.S.C.A. § 5103A.  A revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a non service-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  Attention of the RO and the VA 
examiner is directed to these changes (and to Allen) so that 
the report of the VA examination directed by the Board 
includes the necessary information.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined by a physician with the 
appropriate expertise to determine the 
presence and likely etiology of any 
headache disability.  The Veteran should 
be properly notified of the examination 
and of the consequences of his failure to 
appear.  His claims file must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.  If a headache disability is 
diagnosed, the examiner should provide an 
opinion, based upon review of the 
Veteran's pertinent medical history and 
with consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that such disability is 
etiologically related to the Veteran's 
military service, to include complaints 
of headaches noted therein.  The examiner 
should explain the rationale for all 
opinions expressed.

2.  The RO should also arrange for the 
Veteran to be examined by a physician 
with the appropriate expertise to 
determine the presence and likely 
etiology of any knee disability.  The 
Veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  His claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.  If a knee 
disability is diagnosed, the examiner 
should provide an opinion, based upon 
review of the Veteran's pertinent medical 
history and with consideration of sound 
medical principles, as to whether it is 
at least as likely as not (a 50% or 
better probability) that such disability 
is etiologically related to the Veteran's 
military service, to include treatment 
for a knee injury therein.  The examiner 
should explain the rationale for all 
opinions expressed.

3.  The RO should also arrange for the 
Veteran to be examined by a physician 
with the appropriate expertise to 
determine the presence and likely 
etiology of any disability manifested by 
social difficulty, sleep problems and/or 
an inability to concentrate.  The Veteran 
should be properly notified of the 
examination and of the consequences of 
his failure to appear.  His claims file 
must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.  If a 
disability manifested by social 
difficulty, sleep problems and/or an 
inability to concentrate is diagnosed, 
the examiner should provide an opinion, 
based upon review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that such disability is 
etiologically related to the Veteran's 
military service, to include complaints 
of psychiatric problems and sleep 
problems recorded therein.  The examiner 
should explain the rationale for all 
opinions expressed.

4.  Thereafter, the RO should arrange for 
the Veteran to be examined by a physician 
with the appropriate expertise to 
determine whether he currently has a 
disability manifested by chest pain and 
shortness of breath that is related to 
(caused or aggravated by) his service-
connected hypertension.  The Veteran 
should be properly notified of the 
examination and of the consequences of a 
failure to appear.  His claims file must 
be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.  Based on 
review of the Veteran's pertinent medical 
history and with consideration of sound 
medical principles, the examiner should 
provide the following opinions:

(a) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed disability manifested 
by chest pain and shortness of breath was 
caused or aggravated (i.e., chronically 
worsened) by his service-connected 
hypertension?  (b) If it is determined 
that such disability was not caused, but 
was aggravated by, the Veteran's 
hypertension, the examiner should 
identify the baseline level of severity 
of the disability manifested by chest 
pain and shortness of breath prior to the 
onset of aggravation, or by the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing 
the current level of severity.  If some 
of the increase in severity of the 
disability manifested by chest pain and 
shortness of breath is due to natural 
progress, the examiner should identify 
the degree of increase in severity due to 
natural progression.  The examiner must 
explain the rationale for all opinions 
expressed.

5.  Thereafter, the RO should 
readjudicate the remaining claims of 
service connection.  The provisions of 
38 C.F.R. § 3.310(b) (effective October 
10, 2006) should be applied, if 
pertinent.  Should any of these claims 
remain denied, the Veteran and his  
representative should be provided an  
appropriate SSOC and afforded the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


